Title: Advice to a Pretty Creature and Replies, 20 and 27 November 1735
From: Franklin, Benjamin
To: 


Mr. Franklin,
Pray let the prettiest Creature in this Place know, (by publishing this) That if it was not for her Affectation, she would be absolutely irresistible.
The little Epistle in our last, has produced no less than six, which follow in the order we receiv’d ’em.

Mr. Franklin,
I cannot conceive who your Correspondent means by the prettiest Creature in this Place; but I can assure either him or her, that she who is truly so, has no Affectation at all.
Sir,
Since your last Week’s Paper I have look’d in my Glass a thousand Times, I believe, in one Day; and if it was not for the Charge of Affectation I might, without Partiality, believe myself the Person meant.
Mr. Franklin,
I must own that several have told me, I am the prettiest Creature in this Place; but I believe I should not have been tax’d with Affectation if I could have thought as well of them as they do of themselves.
Sir,
Your Sex calls me pretty; my own affected. Is it from Judgment in the one, or Envy in the other?
Mr. Franklin,
They that call me affected are greatly mistaken; for I don’t know that I ever refus’d a Kiss to any Body but a Fool.
Friend Benjamin,
I am not at all displeased at being charged with Affectation. Thou know’st the vain People call Decency of Behaviour by that Name.
